
	

113 S2328 IS: Fair Debt Collection Practices Technical Clarification Act of 2014
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2328
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mr. Toomey (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Debt Collection Practices Act to preclude law firms and licensed attorneys from
			 the definition of a debt collector when taking certain actions, and for
			 other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Fair Debt Collection Practices Technical Clarification Act of 2014.
		
			2.
			Legal proceeding exception(a)In general
				Section 803(6) of the Fair Debt Collection Practices Act (15 U.S.C. 1692a(6)) is amended—
				
					(1)
					by redesignating subparagraph (F) as subparagraph (G); and
				
					(2)
					by inserting after subparagraph (E) the following:
					
						
							(F)
							any law firm or licensed attorney—
							
								(i)
								serving, filing, or conveying formal legal pleadings, discovery requests, or other documents
			 pursuant to the applicable rules of civil procedure; or
							
								(ii)
								communicating in, or at the direction of, a court of law or in depositions or settlement
			 conferences, in connection with a pending legal action to collect a debt
			 on behalf of a client; and
							.(b)Rule of constructionThe amendments made by subsection (a) shall not exempt, nor shall they be construed to exempt, any
			 law firm or licensed attorney engaged in any activity other than those
			 activities specifically described in the amendments from being subject to
			 any other applicable provision of the Fair Debt Collection Practices Act.
			
